Citation Nr: 1416217	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-02 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Eligibility Center 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan benefits.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 3, 1996, to June 5, 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 decision of the Eligibility Center in Winston-Salem, North Carolina. 

In her substantive appeal, the Veteran requested a Board video conference hearing, which was scheduled in February 2013.  However, the Veteran failed to appear and has not filed a motion requesting a new hearing.  

In the instant case, it does not appear that the Veteran has any records uploaded to the electronic Virtual VA processing claims system or Veteran Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran served on active duty from October 3, 1996, to June 5, 1998, which is less than 24 continuous months. 

2.  There is no indication that the Veteran was released from active duty prior to completing 24 months of service for a reason for which an exception to the 24-month minimum for entitlement to loan guaranty eligibility can be made.


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan benefits have not been met.  38 U.S.C.A. §§ 3701, 3702, 5303A, 3702 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), provides, among other things, for notice and assistance to claimants under certain circumstances.  However, the VCAA is not applicable as in the instant case where further assistance would not aid the Veteran in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A.  § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Moreover, Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

In this case there is no dispute as to the pertinent facts, and the law is dispositive of the claim.  Hence, the duties to notify and assist imposed by the VCAA are not applicable.  Beverly v. Nicholson, 19 Vet. App. 394   (2006); Mason v. Principi, 16 Vet. App. 129, 132   (2002). 

Analysis

Entitlement to a Certificate of Eligibility for loan guaranty benefits is dependent upon length of service.  A veteran who initially enters service after September 7, 1980, must complete either 24 months of continuous active duty, or the full period for which the veteran was called or ordered to active duty, whichever period was shorter.  38 U.S.C.A. § 5303A(b)(1).  In this case, the Veteran served on active duty from October 3, 1996, to June 5, 1998, which is less than 24 continuous months. Therefore, she does not meet the basic eligibility requirements under 38 U.S.C.A.  § 5303A(b)(1) . 

Certain exceptions to the 24-month rule are enumerated under 38 U.S.C.A.  § 5303A(b), to include instances in which a veteran was released from active duty prior to completion of the requisite time period due to having incurred or aggravated a disability in the line of duty; if discharge or release was for the convenience of the government; if discharge or release was due to a medical condition that preexisted service but was not service connected; or if discharge or release was due to a medical condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  38 U.S.C.A. § 5303A(3)(F) . 

The Veteran's DD Form 214 indicates that she received an honorable discharge but the reason for separation was "unsatisfactory performance."  This reason does not fall under one of the enumerated exceptions mentioned above. 

The term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve and following the completion of such service, was discharged from service with an honorable discharge.  38 U.S.C.A. § 3701(b)(5)(A) . In the instant case, there is no evidence that the Veteran served six years in the Selected Reserve.  

The Veteran has argued that she was unfairly rushed out of service because her superiors were in the process of retiring and did not want to use resources to training her for another career.  She has also asserted that she had orders to go to Germany and the Air Force did not want to lose money by sending her to Germany.  She has also claimed that she was told at the time of her discharge that she would not lose any VA benefits. 

While the Board recognizes her contentions, the Veteran does not dispute the fact that she had less than 24-months of continuous service.  Rather, she primarily disputes the timing and reasons for her discharge.  However, VA does not have the ability to change the circumstances of her discharge or award a benefit for which the Veteran is not eligible.  As such, the law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the Veteran is not eligible for VA home loan benefits.  Thus, the claim for eligibility for VA home loan benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426   (1994).


ORDER

Eligibility for VA home loan benefits is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


